         Case 1:16-cv-00745-PLF Document 123 Filed 09/15/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NATIONAL VETERANS LEGAL SERVICES
 PROGRAM, NATIONAL CONSUMER
 LAW CENTER, and ALLIANCE FOR
 JUSTICE, for themselves and all others
 similarly situated,
                      Plaintiffs,                      Case No. 1:16-cv-00745-PLF

        v.

 UNITED STATES OF AMERICA,
                 Defendant.

                                   JOINT STATUS REPORT

       As ordered by this Court on June 16, 2021, the parties file this joint status report to update

the Court on the progress of their settlement discussions. On June 16, 2021, the parties submitted

a joint status report informing the Court they had participated in an all-day mediation session with

Professor Eric Green of Resolutions, LLC and were engaged in discussions regarding a potential

settlement. Since the last report, the parties have worked diligently towards a resolution, and have

continued to meet and exchange proposals. The parties have made progress in their discussions,

but some issues require further discussion and the parties need more time to attempt to address

them. As a result, the parties request an additional sixty-day extension of the stay of proceedings

until November 22, 2021 in order to continue their discussions.

       The parties propose that they submit a status report on or before November 15, 2021

updating the Court on the progress of their discussions.

       Counsel for the parties are available by telephone or videoconference should the Court

have any questions.

                                                 1
         Case 1:16-cv-00745-PLF Document 123 Filed 09/15/21 Page 2 of 3




Dated: September 15, 2021
                                           Respectfully submitted,

 CHANNING D. PHILLIPS                      /s/ William H. Narwold
 D.C. BAR # 415793                         William H. Narwold
 Acting United States Attorney             MOTLEY RICE LLC
                                           One Corporate Center
 BRIAN P. HUDAK                            20 Church Street, 17th Floor
 Acting Chief, Civil Division              Hartford, CT 06103
                                           860-882-1681
 By: /s/ Jeremy S. Simon                   bnarwold@motleyrice.com
 JEREMY S. SIMON
 D.C. BAR #447956                          Meghan S. B. Oliver
 ROBERT A. CAPLEN                          MOTLEY RICE LLC
 D.C. Bar #501480                          28 Bridgeside Blvd.
 Assistant United States Attorney          Mt. Pleasant, SC 29464
 Civil Division                            843-216-9492
 555 4th Street, N.W.                      moliver@motleyrice.com
 Washington, D.C. 20530
 (202) 252-2528                            Elizabeth Smith
 Jeremy.Simon@usdoj.gov                    MOTLEY RICE LLC
 (202) 252-2523                            401 9th St. NW, Suite 1001
 robert.caplen@usdoj.gov                   Washington, DC 20004
                                           202-232-5504
                                           esmith@motleyrice.com

 Counsel for the United States             Deepak Gupta
                                           Jonathan E. Taylor
                                           GUPTA WESSLER PLLC
                                           2001 K Street, NW, Suite 850 N
                                           Washington, DC 20006
                                           (202) 888-1741
                                           deepak@guptawessler.com
                                           jon@guptawessler.com

                                           Counsel for Plaintiffs National Veterans Legal
                                           Services Program, National Consumer Law
                                           Center, Alliance for Justice, and the Class




                                       2
        Case 1:16-cv-00745-PLF Document 123 Filed 09/15/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, I electronically filed the foregoing Joint

Status Report through this Court’s CM/ECF system. All participants are registered CM/ECF users

and will be served by the CM/ECF system.



                                                             /s/ William H. Narwold
                                                             William H. Narwold




                                                 3
